                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


WADE WHITFIELD,                              )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 19-2026-JDT-cgc
                                             )
UNITED STATES OF AMERICA,                    )
ET AL.,                                      )
                                             )
       Defendants.                           )


           ORDER DIRECTING PLAINTIFF TO FILE A NON-PRISONER
      IN FORMA PAUPERIS AFFIDAVIT OR PAY THE $400 CIVIL FILING FEE


       On January 7, 2019, Plaintiff Wade Whitfield, a former inmate of the Federal

Correctional Institution in Memphis, Tennessee, filed a pro se civil complaint and a motion

for leave to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court issued an order on

January 11, 2019, granting leave to proceed in forma pauperis and assessing the civil filing

fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF

No. 4.) On May 17, 2019, Whitfield informed the Court that he is no longer incarcerated

and provided his new address. (ECF No. 7.)

       Under the PLRA, a prisoner bringing a civil action must pay the full filing fee

required by 28 U.S.C. § 1914(a). The statute merely provides the prisoner the opportunity

to make a “downpayment” of a partial filing fee and pay the remainder in monthly

installments. 28 U.S.C. § 1915(b). However, in this case, none of the filing fee was paid
prior to Whitfield’s release. Under these circumstances, “the obligation to pay the . . . fees

is to be determined solely on the question of whether the released individual qualifies for

pauper status.” McGore v. Wrigglesworth, 114 F.3d 601, 613 (6th Cir. 1997), partially

overruled on other grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).

         Whitfield must either renew his pauper status or pay the filing fee. Therefore, he is

ORDERED to submit, within 30 days of this order, either a properly completed and signed

non-prisoner in forma pauperis affidavit or the full $400 civil filing fee.1 The Clerk shall

mail Whitfield a copy of the non-prisoner in forma pauperis affidavit form along with this

order.

         Failure to comply with this order in a timely manner will result in the dismissal of

this action without further notice, pursuant to Federal Rule of Civil Procedure 41(b), for

failure to prosecute.

IT IS SO ORDERED.
                                               s/ James D. Todd
                                              JAMES D. TODD
                                              UNITED STATES DISTRICT JUDGE




         1
          The civil filing fee is $350. 28 U.S.C. § 1914(a). Under § 1914(b) and the Schedule of
Fees set out following the statute, an additional administrative fee of $50 for filing any civil case
also is required. Because that additional $50 fee does not apply if leave to proceed in forma
pauperis is granted, only the $350 fee was assessed in the January 11, 2019, order. However, if
Whitfield does not renew his pauper status, he will be responsible for the entire $400 fee.

                                                  2
